Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “the module receptacle” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the coffee apparatus” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the grinder” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is rejected because it depends from claim 29.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 15-19 and 22-31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Van (US20130115351A1).
Regarding claim 1, Van disclose a unit of a coffee apparatus (abstract and fig.1), comprising: 
a coffee bean container (figs.1 and 3: (7)) for storing the coffee beans (paragraphs 0066-0069), 
a portioning device (fig.3: (6)) for metering the coffee beans for the coffee beverage, and 
a grinder (fig.3: (28)) for grinding the metered coffee beans, 
wherein the coffee bean container and the portioning device are configured in a common container module (fig.1: (3)), 

wherein the container module has user-selectable settings (fig.3: (40)) of a metered quantity and of a grinding degree, and wherein the setting of the metered quantity affects the portioning device and the setting of the grinding degree affects the grinder (paragraphs 0027 and 0085).

Regarding claim 2, Van disclose wherein at least one of the setting of the metered quantity and the setting of the grinding degree is able to be carried out manually (paragraph 0070 and fig.3: (104)).

Regarding claim 3, Van disclose wherein at least one of the setting of the metered quantity and/of the setting of the grinding degree is able to be carried out prior to connecting the container module to the module receptacle (paragraphs 0070 and 0086-0089; and fig.3: the control device unit (104) is capable to be set the grinding prosecco before connecting the container).

Regarding claim 4, Van disclose wherein at least one of the setting of the metered quantity and/or the setting of the grinding degree is able to be carried out after connecting the container module to the module receptacle (paragraphs 0070 and 0086-0089; fig.3: (104)).

Regarding claim 5, Van disclose wherein the module receptacle (figs1-3: (4)) establishes a connection between the portioning device (fig.3: (6)) and the grinder (fig.3: (28)), and wherein the module receptacle and the grinder are disposed on or in a housing of the coffee apparatus (figs1-3: the housing of the element (4)).

Regarding claim 6, Van disclose wherein the container module has a writable data memory for communicating with a read/write unit of the module receptacle, and 
wherein at least data pertaining to a current grinding degree setting of the grinder is able to be stored in the data memory (paragraph 0085: microprocessor).

Regarding claim 7, Van disclose wherein the settings of the metered quantity and of the grinding degree are performed mechanically, and 
wherein the effect of the settings takes place mechanically at least on one of the portioning device and the grinder. (Paragraphs 0085-0089 and claims 42-45).

Regarding claim 8, Van disclose wherein the module receptacle has a sensor for detecting the setting of the grinding degree on the container module, and wherein the sensor communicates with a control system of the apparatus (Paragraph 0085)

Regarding claim 9, Van disclose wherein the portioning (fig.3: (6)) device after connecting the container module to the module receptacle is activatable by means of a drive (fig.3: (17) for driving the element (6)) which is external to the container module, 

Regarding claim 15, Van disclose wherein the grinder has two grinding disks (fig.3B: (102) and (109)), 
wherein at least one of the two grinding disks as a function of the setting of the grinding degree is displaceable when or after connecting the container module to the module receptacle (paragraph 0070: the element (104) for adjusting the grind fineness ).
Regarding claim 16, Van disclose wherein the container module has a grinding degree setting device which when connecting the container module to the module receptacle is able to be mechanically and operatively connected to the grinder, on account of which the spacing of grinding disks of the grinder is varied (paragraph 0070: the element (104) for adjusting the grind fineness ).

Regarding claim 17, Van disclose wherein the setting of the grinding degree on the container module is able to be operatively connected to a rotatable setting disk of the module receptacle, wherein the setting disk is operatively connected to a rotatable union nut of the grinder, and wherein a first grinding disk by virtue of the rotation of the union nut is displaceable relative to a second grinding disk such that the spacing of said disks is varied (paragraph 0070 and fig.3B: see the configuration of the element (104) for adjusting the grind fineness, the element (104) is rotatable and the top part is a rotatable nut) ).

Regarding claim 18, Van disclose wherein the first grinding disk is a non-rotating fixed grinding disk (fig.3B: (102)), and the second grinding disk (fig.3B: (109)) is a rotating race grinding disk (paragraph 0070).

Regarding claim 19, Van disclose wherein the container module has a setting means for setting the grinding degree, and wherein said setting means is disposed on a lower side or on the circumference of the container module (paragraph 0085 and fig.3: (40) for controlling the grinding, the element (40) is capable to be place in lower, on the circumference, or any place as needed).

Regarding claim 22, Van disclose wherein the setting of the grinding degree is manually variable in the case of a mounted container module paragraph 0070: the element (104) for adjusting the grind fineness).

Regarding claim 23, Van disclose wherein the setting of the grinding degree in the case of a mounted container module is variable in the direction of a finer grinding degree as well as in the direction of a coarser grinding degree paragraph 0070: the element (104) for adjusting the grind fineness ).
.
Regarding claim 24, Van disclose wherein a rotation safeguard which prevents the portioning device from being prematurely emptied is present (paragraph 0069: the 
Regarding claim 25, Van disclose wherein the coffee bean container is releasably connected to the portioning device (figs.1-3: and paragraphs 0065-0069: the elements (6) and (7) are two independent separated parts), and 
wherein the portioning device (fig.3: (6)) conjointly with a grinding degree setting device (fig.3: (40)) for setting the grinding degree forms a sub-module which is configured for connecting to the module receptacle (fig.3: (4)) 

Regarding claim 26, Van disclose wherein the grinder has a conveying rotor which drives the grinding disks, wherein the conveying rotor is disposed so as to run almost or exactly horizontally (paragraph 0070 and fig.3B: (101) is disposed horizontally).

Regarding claim 27, Van disclose wherein the grinder has a bean inlet duct (fig.3: (25)) which is configured so as to be arcuate (paragraph 0070).

Regarding claim 28, Van disclose wherein the grinder has a conveying rotor which drives the grinding disks, wherein the conveying rotor is disposed so as to run almost or exactly horizontally (paragraph 0070 and fig.3B: (101) is disposed horizontally),


Regarding claim 29, Van disclose container module comprising a coffee bean container (figs.1 and 3: (7)) for storing the coffee beans and a portioning device (fig.3: (6)) for metering the coffee beans for the single portion (paragraphs 0066-0069), 
wherein the container module (figs.1 and 3: (7)) has connecting means for releasably connecting to the module receptacle (figs.1-3: (4)) of the coffee apparatus (figs.1-2),, 
wherein the container module has user-selectable settings (fig.3: (40)) of a metered quantity and of a grinding degree, and wherein the setting of the metered quantity affects the portioning device, and the setting of the grinding degree affects the grinder (paragraphs 0027 and 0085).

Regarding claim 30, Van disclose wherein the container module has a grinding degree setting device for setting the grinding degree, and 
wherein the grinding degree setting device, which when connecting the container module to the module receptacle is able to be mechanically and operatively connected to the grinder, on account of which the spacing of grinding disks of the grinder is varied (paragraph 0070: the element (104) for adjusting the grind fineness ).

Regarding claim 31, Van disclose a unit of a coffee apparatus (abstract), comprising:
a coffee bean container (figs.1 and 3: (7)) for storing the coffee beans (paragraphs 0066-0069),
a portioning device (fig.3: (6)) for metering the coffee beans for the coffee beverage, and 
a grinding degree setting device (fig.3B: (104)) for mechanically and operatively connecting to a grinder (fig.3: (28)) for grinding the metered coffee beans paragraph 0070: the element (104) for adjusting the grind fineness ), 
wherein the coffee bean container and the portioning device are configured in a common container module (fig.1: (3)), 
wherein the unit has a module receptacle (figs.1-3: (4)) to which the container module (fig.1: (3)) when in use is connectable and from which said container module after use is removable (figs.1-2), 
wherein the container module has user-selectable settings (fig.3: (40)) of a metered quantity and of a grinding degree, and wherein the setting of the metered quantity affects the portioning device and the setting of the grinding degree by means of the grinding degree setting device affects the grinder (paragraphs 0027 and 0085).




Claims 1, 10-14 and 19-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Glucksman (US20020153438A1).
Regarding claim 1, Glucksman disclose a unit of a coffee apparatus (abstract and fig.1), comprising: 
a coffee bean container (fig.2 (31)) for storing the coffee beans (paragraph 0027), 
a portioning device (fig.2: (60)) for metering the coffee beans for the coffee beverage (paragraph 0032), and 
a grinder (fig.2: (24) and (25)) for grinding the metered coffee beans (paragraph 0026), 
wherein the coffee bean container and the portioning device are configured in a common container module (fig.2: (13)), 
wherein the unit has a module receptacle (fig.2: (21)) to which the container module (fig.2: (13)) when in use is connectable and from which said container module after use is removable (paragraph 0036 and fig.2: the element (78) for assembling element (13) and (17)), 
wherein the container module has user-selectable settings of a metered quantity (paragraph 0037 and figs.6-6D)) and of a grinding degree (paragraph 0026 and fig.2: (26)), and wherein the setting of the metered quantity affects the portioning device (paragraph 0037) and the setting of the grinding degree affects the grinder (paragraph 0026).

Regarding claim 10, Glucksman disclose wherein the portioning device (fig.3: (60)) has a metering chamber (fig.3: the chamber between the element (60) and element (40)), and 
wherein the received volume of the metering chamber is variable for the purpose of setting the metered quantity (paragraph 0037-0040 and figs.6-6D: eight elements (37), depending on the number of the rotation of  disk (40) to align the opening (50) with one of the elements (37) to control the amount of the beans  that drop to the hopper (17)).

Regarding claim 11, Glucksman disclose wherein the portioning device has a first rotating disk (figs.2-3 and 5: (60)) and a second rotating disk (figs.2-3 and 4: (40)), the mutual spacing of said disks being variable (paragraph 0034: knob (70) to adjust the element (40) with relative to the element (60)), and 
said first rotating disk (figs.2-3 and 5: (60)) and said second rotating disk (figs.2-3 and 4: (40)) being conjointly rotatable relative to the coffee bean container (fig.2: (13)) and relative to a base (fig.3: (31)) of the portioning device, 
wherein the metering chamber is configured between the first rotating disk and the second rotating disk (fig.3: the chamber between the element (40) and element (60)), and 
wherein the metering chamber, depending on the rotary position of the first rotating disk and the second rotating disk, is open in relation to either of the two components of coffee bean container and grinder and closed in relation to the other of said two components (paragraph 0037-0040 and figs.6-6D: eight elements (37), 

Regarding claim 12, Van disclose wherein the portioning device has a first chamber part (fig.3: the chamber of the element (40)) and a second chamber part (fig.3: the chamber of the element (60)), 
said chamber parts being mutually displaceable in the axial direction (paragraph 0034: knob (70) to adjust the element (40) with relative to the element (60)), 
wherein the metering chamber is configured between the first chamber part and the second chamber part (fig.3: the chamber between the element (60) and element (40)), and 
wherein the metering chamber, depending on a rotary position of at least one of the two chamber parts, is open in relation to either of the two components of coffee bean container and grinder and closed in relation to the other of said two components paragraph 0037-0040 and figs.6-6D: eight elements (37), depending on the number of the rotation of  disk (40) to align the opening (50) with one of the elements (37) “open” and other elements are closed;  to control the amount of the beans  that drop to the hopper (17)).



Regarding claim 13, Glucksman disclose wherein a setting ring (fig.2: (14)) which for setting the metered quantity is disposed so as to be rotatable on a circumference of the coffee bean container is present (paragraph 0039).

Regarding claim 14, Glucksman disclose wherein the setting ring (fig.2: (14)) is rotatable relative to the coffee bean container (fig.2 (31)).

Regarding claim 19, Glucksman disclose wherein the container module has a setting means for setting the grinding degree (figs.1 and 2: the knob (15) is controlling the element (26) for controlling the size of the ground material), and 
wherein said setting means (fig.1: (15)) is disposed on a lower side or on the circumference of the container module (fig.2: (13)) (paragraph 0026).

Regarding claim 20, Glucksman disclose wherein the setting means is a setting ring (fig.2: (26)) which is disposed so as to be rotatable on a circumference of the coffee bean container.

Regarding claim 21, Glucksman disclose wherein the setting ring (fig.2: (26)) for setting the grinding degree is rotatable relative to the coffee bean container.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deuber (US20200315401A1).

Deuber disclose a unit of a coffee apparatus (abstract), comprising a coffee bean container (fig.1: (C)) for storing the coffee beans, a portioning device (fig.1: (33)) for metering the coffee beans for the coffee beverage, and a grinder (fig.1: (3) and (5)) for grinding the metered coffee beans (paragraphs 0072 and 0075-0076)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        


/FAYE FRANCIS/Primary Examiner, Art Unit 3725